The Supreme Court affirmed the judgment of the Common Pleas, on January 28th, 1884, in the following opinion,
Per Curiam :
All the facts averred in the affidavit of defense constitute no defense to the action of scire facias. There was no motion to strike off the claim hied. The city ratified the action of whoever hied it, by issuing this sci. fa. on the claim. Still further the affidavit avers that the plaintiff in error is neither the owner nor trustee of the premises against which thé claim is hied. If this be so, he had no right to intervene. The judgment is in rem. only. As there is no personal liability he can have no legal interest in the result.
Judgment affirmed.